The defendant was charged by the relator with being the father of her bastard child which had been previously thereto born. The defendant was regularly and by the proper authorities declared to be the father of the child, and under the order of the county court of Davie, of which county both parties were citizens, gave the bond upon which this action is brought. The county court at the same term made an order "that J. B. Ellis pay to Sally Potts $60 in three annual payments, to wit, $25, $20, $15, the first installment to be paid at this term." The action is brought to recover the first installment of $25. The pleas were: conditions performed and not broken,   (265) release, and payment. On the trial the defendant offered in evidence a release executed by Sally Potts, for whose use the action is brought, to him "of all claims against him, founded either in law or equity." His Honor who tried the case, among other things, charged the jury "that nothing but payment could discharge the defendant from liability under the order of the court, and that the plaintiff (the relator) had nosuch interest in the record that she could release so as to defeat thisrecovery." In this we think there is error. One of the conditions *Page 184 
in the bond is "and perform any other order of said court relative to said child," etc. The court made the order set forth in the case. The money was to be paid to Sally Potts, and the breach assigned in the declaration is for not paying this $25. Not paying it to whom? And who, under the order, was entitled to receive it? Certainly, Sally Potts. How long the child had been born before the order of filiation we are not informed, but its mother had maintained it up to that time, and she was entitled to be reimbursed for her outlays; and it is usual in such cases for the court, in its order, to provide for their immediate repayment by the father. In this case the $25 ordered to be paid during the term of the court were intended to cover the expenses so incurred by the mother, and which originally rested on the defendant. Her claim to them is very much in the nature of a claim for money laid out and expended for the use of the defendant; imperfect, it is true, but after the order it became perfect and obligatory. Sally Potts, there fore, had an interest which she could release. S. v. Harshaw, 20 N.C. 506. It is true, she could not by any act of hers release the defendant from his bond. The county, for whose use, as well as her own, it was given, still had claims under it against the defendant; but she could discharge him from all obligation which was exclusively to her, as (266) the allowance for her past services. In their verdict, the jury find, under the instruction of his Honor, against the defendant "and assess her damage for the breach." Now it was competent for the defendant to show that he had performed the order of the court, and any evidence would be admissible which proved either that no damages ever arose to the relator, either in consequence of the performance of the covenant in the bond, or that the obligor was discharged from the performance, or that amends had been made for the breach assigned. "The Court is obliged in these and similar cases to look to the purposes of the action and the nature of the recovery sought. It is not given to any officious person, but to such only as are aggrieved by the nonperformance of any of the conditions. The action on the bond is therefore answered by any matter showing that the relator has no demand against the defendant, and, therefore, has sustained no damage." Clark v. Cordon, 30 N.C. 179, which, in principle, covers this case.
We are of opinion there was error in his Honor's charge, for which
PER CURIAM.                                                New trial.
Cited: S. v. Henderson, 61 N.C. 230. *Page 185 
(267)